Exhibit AMR101:14 Day Dose Range Finding Toxicity Study in Dogs by Oral Gavage Administration “Companies” APPENDIX 1 WORK ORDER This WORK ORDER dated as of the date of last signature below BETWEEN (1) AMARIN NEUROSCIENCE LTD of 1st Floor, Magdalen Centre North, The Oxford Science Park Oxford, OX44GA(“Amarin”) (2) AMARIN PHARMACEUTICALS IRELAND LIMITED having its principal place of business at First Floor, Block 3, The Oval, Shelbourne Road, Ballsbridge, Dublin 4, Ireland (“APIL”) (3) CHARLES RIVER LABORATORIES PRECLINICAL SERVICES EDINBURGH LIMITED having its principal place of business at Elphinstone Research Centre, Tranent, Edinburgh, EH33 2NE, UK (“Charles River”) WHEREAS A Amarin, APIL and Charles River are bound by the terms of the Master Services Agreement dated 25 August 2008 between Amarin and Charles River (the “Master Services Agreement”) B The terms and conditions of the Master Services Agreement governthis Project Work Order in respect to the following project:[AMR101:14 Day Dose Range Finding Toxicity Study in Dogs by Oral Gavage Administration] (the “Project”), with the following additional provisions applying: Schedule 1 Project Protocol Schedule 2 Timelines Schedule 3 Budget and Payment Schedule Schedule 4 Budget Breakdown This Work Order has an Effective Date as of the last date of signature and will remain valid until completion of Services described herein and when Amarin has paid the final invoice in accordance with the terms of the Master Services Agreement. AGREED AND ACCEPTED by the parties For and on behalf of Amarin Neuroscience Ltd Signed Date Name Position For and on behalf of Amarin Pharmaceuticals Ireland Limited Signed Date Name Position For and on behalf of Charles River Laboratories Preclinical Services Edinburgh Limited Signed Date Name Position -2- SCHEDULE 1:PROJECT PROTOCOL AMR101:14 Day Dose Range Finding Toxicity Study In Dogs by Oral Gavage Administration Charles River Study Number 515147 -3- SCHEDULE 2.:TIMELINES Animal Arrival (Stock): 10 April 2008 First day of dosing (Day 1): 16 September 2008 Last day of dosing (Day 14): 29 September 2008 Terminal necropsies (Day 15): 30 September 2008 Completion of Experimental Work: 30 September 2008 Non-QA Draft Report: 21 November -4- SCHEDULE 3:BUDGET AND PAYMENT SCHEDULE · All invoices will be issued in Pound Sterling and are to be paid in Pound Sterling. · The total cost far the Services detailed In this Work Order is £26,000 and the total estimated related expanses have been detailed in Schedule 4. · The authorised Amarin contact shall be Trevor Wyeth. · The authorised Charles River contact for this work shall be Catherine Nichols. · All invoices will state the Amarin protocol number, activity performed, purchase order number (if available), contact name and will be submitted to the following address: Amarin Neurosciences Ltd 1st Floor Magdalen Centre North The Oxford Science Park Oxford OX4 4GA With a copy sent to: Amarain Pharmaceuticals Ireland Limited 1st Floor, Block 3 The Oval Shelbourne Road Ballsbridge Dublin 4 Ireland Payment Schedule Signature of Contract: 30% of Budget - £7,800 Start of Experimental Work: 40% of Budget - £10,400 Completion of Experimental Work: 20% of Budget - £5,200 Unaudited Drafted Report: 10% of Budget - £2,600 -5- SCHEDULE 4:BUDGET BREAKDOWN The budget breakdown is detailed below: Purchase and Pretrial housing of Animals 3,000 Study Management & Reporting 12,300 Formulation, including test item receipt 1,000 Housing, Dosing and animal room data collection 4,000 Necropsy 1,700 Clinical Pathology 4,000 Grand Total 26,000 Expenses – Estimates (to be inserted) -6-
